

115 HR 1513 IH: Social Security Must Avert Identity Loss (MAIL) Act of 2017
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1513IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Mr. Sam Johnson of Texas (for himself, Mr. Larson of Connecticut, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo restrict the inclusion of social security account numbers on documents sent by mail by the
			 Social Security Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Security Must Avert Identity Loss (MAIL) Act of 2017. 2.Restriction on social security account numbers in documents sent by mail (a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following:
				
					(xiv)
 (I)The Commissioner of Social Security shall ensure that no document sent by mail by the Social Security Administration includes a complete social security account number unless the Commissioner determines that inclusion of such complete number is necessary.
 (II)Not later than 30 days after the date of the enactment of this clause and not later than each of March 31 and September 30 of each of the first 6 years following the year in which such date of enactment occurs, the Commissioner of Social Security shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the implementation of subclause (I). Such report shall include—
 (aa)the title and identification number of each document used by the Social Security Administration during the previous year on which is printed an individual’s complete social security account number;
 (bb)the most recent date on which each such document was updated; and (cc)the projected date on which complete social security account numbers will be removed from each such document, or if the Commissioner determines that inclusion of such complete number is necessary, the rationale for such determination..
 (b)Effective dateThe Commissioner of Social Security shall implement the amendments made under subsection (a) as soon as practicable after the date of the enactment of this Act.
			